      Case 2:20-cv-00980-WBV-JCW Document 1 Filed 03/22/20 Page 1 of 25




                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


 AHMED BAQER, KLABERT JOSEPH                         *
 GUILLOT, JR., and KLABERT JOSEPH                    *
 GUILLOT, SR.,                                       *           CIVIL CLASS ACTION
                                                     *
                    Plaintiffs;
                                                     *
                                v.                   *      No.: 2:20 cv 00980
 ST. TAMMANY PARISH GOVERNMENT,                      *
 a/k/a/ ST. TAMMANY PARISH COUNCIL; ST.              *      DEMAND FOR JURY
 TAMMANY PARISH SHERIFF’S OFFICE;                    *
 RANDY SMITH, in his official and individual         *
 capacity; RODNEY J. STRAIN, in his official         *
                                                     *
 and individual capacity; GREG LONGINO, in
                                                     *
 his official and individual capacity; and LACEY     *
 KELLY, in her official and individual capacity;     *
                     Defendants.                     *
                                                     *
                                                     *
*****************************************************************************

                                   COMPLAINT AT LAW

       To the Honorable United States District Court for the Eastern District of Louisiana and the

Judges thereof:

       The Complaint of Plaintiffs, AHMED BAQER, KLABERT JOSEPH GUILLOT, JR., and

KLABERT JOSEPH GUILLOT, SR., all majors, residing in St. Tammany Parish, individually

and on behalf of a class of all others similarly situated, appearing through counsel, JACOB




                                                                                                1
      Case 2:20-cv-00980-WBV-JCW Document 1 Filed 03/22/20 Page 2 of 25




LITIGATION, INC., ROMANUCCI & BLANDIN, LLC, and THE GLORIOSO LAW FIRM, and

complaining of Defendants ST. TAMMANY PARISH GOVERNMENT, a/k/a ST. TAMMANY

PARISH COUNCIL (hereinafter “STPC”); ST. TAMMANY PARISH SHERIFF’S OFFICE;

RANDY SMITH, in his official and individual capacity; RODNEY J. STRAIN, in his official and

individual capacity; GREG LONGINO, in his official and individual capacity; and LACEY

KELLY, in her official and individual capacity, respectfully represent:

                               PRELIMINARY STATEMENT

   1. This is a civil rights action in which named Plaintiffs, on behalf of themselves and a class

       of similarly situated individuals, seek relief for Defendants’ violation of their rights,

       privileges, and immunities secured by 42 U.S.C. §1983, the Fourteenth Amendment to the

       United States Constitution, and the laws of the State of Louisiana.

   2. The Defendants to this action forced pre-trial detainees to endure days to weeks of

       prolonged pretrial detainment in dirty, cramped holding cells, with as many as twenty-four

       (24) detainees confined within a ten-foot by twenty-foot space. Detainees were forced to

       sleep on the concrete floor, and urinate and defecate in front of one another in an open

       toilet visible to all other detainees within the holding cell. Detainees were deprived of

       hygienic products and denied access to showers for days at a time. As such, Defendants

       subjected prisoners to deprivations of their constitutional rights and excessive, cruel

       punishment.

   3. The named Plaintiffs seek to represent a certified class for the purpose of obtaining

       declaratory, injunctive and compensatory relief. The named Plaintiffs seek a class-wide

       judgment declaring that the policies, practices and/or customs described herein violate the



                                                                                                2
        Case 2:20-cv-00980-WBV-JCW Document 1 Filed 03/22/20 Page 3 of 25




        Fourteenth Amendment and a class-wide injunction enjoining Defendants from continuing

        such policies, practices and/or customs. In addition, the named Plaintiffs seek an award of

        compensatory and punitive damages on behalf of the class. All Plaintiffs seek an award of

        attorneys’ fees and costs and such other relief as this Court deems equitable and just.

                                           JURISDICTION

   4.    Jurisdiction is conferred upon this Court under 28 U.S.C. §§ 1331 and 1343(a)(3) and (4),

        as this action seeks redress for the violation of Plaintiffs’ constitutional and civil rights

        under 42 U.S.C. § 1983.

   5.    Plaintiffs’ claims for declaratory and injunctive relief are authorized by 28 U.S.C. §§ 2201

        and 2202 and Rule 57 of the Federal Rules of Civil Procedure.

   6. Plaintiffs further invoke this Court’s supplemental jurisdiction, pursuant to 28 U.S.C. §

        1367(a), over any and all state constitutional and state law claims that are so related to the

        claims within the original jurisdiction of this Court that they form part of the same case or

        controversy.

                                            THE PARTIES

Plaintiffs herein are:

   7. Each of the named Plaintiffs are or were detained at the St. Tammany Parish Jail as pre-

        trial detainees in this judicial district and reside within the district.

   8. The putative members of the plaintiff class all are or were detained at the St. Tammany

        Parish Jail as pre-trial detainees in this judicial district and most reside within the district.

   9. At all relevant times, Plaintiff Ahmed Anwar Ali Taqi Baqer (hereinafter “Ahmed Baqer”

        or “Mr. Baqer”) was a citizen and resident of the state of Louisiana.



                                                                                                        3
     Case 2:20-cv-00980-WBV-JCW Document 1 Filed 03/22/20 Page 4 of 25




   10. At all relevant times, Plaintiff Klabert Joseph Guillot, Jr. (hereinafter “Mr. Guillot, Jr.”)

      was a citizen and resident of the state of Louisiana.

   11. At all relevant times, Plaintiff Klabert Joseph Guillot, Sr. (hereinafter “Mr. Guillot, Sr.”)

      was a citizen and resident of the state of Louisiana.

Made Defendants herein are:

   12. At all relevant times, the Defendant, STPC was a public entity responsible for the operation

      and maintenance of a law enforcement agency known as the ST. TAMMANY PARISH

      SHERIFF’S OFFICE.

   13. The. STPC, by and through the ST. TAMMANY PARISH SHERIFF’S OFFICE, operated

      a detention facility known as the St. Tammany Parish Jail, located at 1200 Champagne

      Street, City of Covington, State of Louisiana.

   14. The STPC is liable for the actions delegated to its final policymaker, the Office of Sheriff

      of St. Tammany Parish and its Sheriffs.

   15. Beginning on July 1, 2016, and at all relevant times, the Defendant, RANDY SMITH, was

      the Sheriff of ST. TAMMANY PARISH and was empowered by the STPC to operate the

      detention facility known as the St. Tammany Parish Jail.

   16. As Sheriff of St. Tammany Parish, Defendant SMITH is responsible for hiring, training,

      supervision, discipline, and control of deputies under his command. He is responsible for

      all services and programs at the St. Tammany Parish Jail. He is also responsible for the

      supervision, administration, policies, practices, customs, and operations of the St.

      Tammany Parish Sheriff’s Office and the St. Tammany Parish Jail.




                                                                                                  4
  Case 2:20-cv-00980-WBV-JCW Document 1 Filed 03/22/20 Page 5 of 25




17. Defendant SMITH is being sued in his official and individual capacities for the acts and

   omissions which occurred while he was Sheriff.

18. From 1996 to 2016, Defendant RODNEY J. “Jack” STRAIN was the Sheriff of ST.

   TAMMANY PARISH and was empowered by the State of Louisiana to operate the

   detention facility known as the St. Tammany Parish Jail.

19. As Sheriff of St. Tammany Parish, Defendant STRAIN was responsible for hiring, training,

   supervision, discipline, and control of deputies under his command. He was responsible

   for all services and programs at the St. Tammany Parish Jail. He was also responsible for

   the supervision, administration, policies, practices, customs, and operations of the St.

   Tammany Parish Sheriff’s Office and the St. Tammany Parish Jail.

20. At all relevant times and until October 11, 2019, Defendant GREG LONGINO was the

   Warden of the St. Tammany Parish Jail.

21. As Warden, Defendant LONGINO was responsible for the training, supervising,

   monitoring and discipline of St. Tammany Parish Sheriff's Office officers working at St.

   Tammany Parish Jail. He was also responsible for overseeing the security and well-being

   of persons held in holding cells.

22. At all relevant times, Defendant LACEY KELLEY was the Warden of the St. Tammany

   Parish Jail.

23. As Warden, Defendant KELLEY is responsible for the training, supervising, monitoring

   and discipline of St. Tammany Parish Sheriff's Office officers working at St. Tammany

   Parish Jail. She is also responsible for overseeing the security and well-being of persons

   held in holding cells.



                                                                                           5
  Case 2:20-cv-00980-WBV-JCW Document 1 Filed 03/22/20 Page 6 of 25




                                CLASS ALLEGATIONS

24. Plaintiffs Mr. Baqer, Mr. Guillot, Jr., and Mr. Guillot, Sr., bring this action on behalf of

   themselves and, pursuant to Fed. R. Civ. P. 23(a), b(2), and b(3), on behalf of themselves

   and a Class of similarly situated individuals. The Class the Plaintiff seeks to represent is

   defined as follows:

           All detainees who have been or will be placed into the custody of
           the St. Tammany Parish Jail and were detained for at least two consecutive
           days in holding cells. The class period commences when this practice began,
           including but not limited to the time period commencing on March 22,
           2019, and extends to the date on which St. Tammany Parish is enjoined
           from, or otherwise ceases, enforcing its policy, practice and custom of
           refusing to abide by appropriate detention and housing standards to all pre-
           trial detainees admitted to the St. Tammany Parish Jail and held in the intake
           and/or holding cell area. Specifically excluded from the class are Defendant
           and any and all of its respective affiliates, legal representatives, heirs,
           successors, employees or assignees.

25. The Plaintiff class members are identifiable through records maintained in the ordinary

   course of business by the St. Tammany Parish Sheriff’s Office.

26. This action has been brought and may properly be maintained as a Class action under

   Federal law and satisfies the numerosity, commonality, typicality and adequacy

   requirements for maintaining a class action under Fed. R. Civ. P. 23(a).

27. Upon information and belief, the class is so numerous that joinder of all members is

   impracticable. Upon information and belief, St. Tammany Parish Jail has housed hundreds,

   if not thousands, of people in its holding cells during the relevant time period, with the

   majority being held for 48 hours or longer.

28. In creating and maintaining the conditions of confinement present in St Tammany Parish

   Jail, Defendants acted and refused to act on grounds applying generally to the class, so that



                                                                                              6
  Case 2:20-cv-00980-WBV-JCW Document 1 Filed 03/22/20 Page 7 of 25




   final injunctive and corresponding declaratory relief is appropriate respecting the class as

   a whole.

29. The questions of law or fact common to class members predominate over any questions

   affecting only individual members, such that a class action is superior to other available

   methods for fairly and efficiently adjudicating the controversy. Such questions include,

   but are not limited to:

       a. Whether the conditions of confinement at St. Tammany Parish Jail during the
          relevant period presented a substantial risk of serious harm to pretrial detainees;
       b. Whether the acts and omissions of Defendants constituted deliberate indifference
          to the resulting harm and risk of harm to Class members who are deprived of
          appropriate conditions of confinement; and
       c. What injunctive relief is appropriate to bring Defendants’ conditions of
          confinement within holding cells into compliance with the Fourteenth Amendment.

30. Defendants are expected to raise common defenses to these claims, including denying that

   they are deliberately indifferent and denying that their actions violate the law.

31. The claims of the Plaintiffs are typical of those of the Plaintiff Class, as their claims arise

   from the same policies, practices, or courses of conduct, and their claims are based on the

   same theory of law as the class’s claims. The named Plaintiffs are former pretrial detainees

   of the St. Tammany Parish Jail who endured the conditions within the Jail’s holding cells.

   The named Plaintiffs and the proposed class they seek to represent have suffered direct

   injuries and will continue to be directly injured due to Defendants’ unlawful and

   unconstitutional pattern and practice of providing inadequate conditions of confinement.

32. Plaintiffs are capable of fairly and adequately protecting the interests of the Plaintiff class

   because Plaintiffs do not have any interests antagonistic to the class. Plaintiffs, as well as

   the Plaintiff class members, seek to enjoin the unlawful acts and omissions of Defendants.



                                                                                                 7
     Case 2:20-cv-00980-WBV-JCW Document 1 Filed 03/22/20 Page 8 of 25




   33. Plaintiffs are represented by counsel experienced in civil rights litigation, prisoners’ rights

      litigation, and complex class action litigation. Plaintiff’s counsel has the resources,

      expertise, and experience to successfully prosecute this action. Counsel for the Plaintiff

      knows of no conflicts among members of the Class or between counsel and members of

      the Class.

   34. A Class action is superior to other available methods for the fair and efficient adjudication

      of this controversy for the following reasons: the expense of litigation would make it

      difficult if not impossible for individual class members to seek individual claims; joinder

      of all individual members of the Class is impracticable given the number of members and

      their location; the Class promotes judicial economy; conserves the resources of the Court

      system; and protects the rights of the Class members.

   35. Upon information and belief, no other actions are currently pending to address the violation

      of civil rights for hundreds of pre-trial detainees passing through the St. Tammany Parish

      Jail.

                                  FACTUAL BACKGROUND

Minimum Standards for Louisiana Jails

   36. At all relevant times, the Defendants, ST. TAMMANY PARISH COUNCIL, RANDY

      SMITH, JACK STRAIN, GREG LONGINO, and LACEY KELLEY, were bound by the

      laws and regulations of the State of Louisiana set forth in Title 22, Part III, Subpart 2 of

      the Louisiana Administrative Code in the operation and management of the St. Tammany

      Parish Jail.

   37. Title 22 of the Code sets forth:



                                                                                                    8
  Case 2:20-cv-00980-WBV-JCW Document 1 Filed 03/22/20 Page 9 of 25




           [T]he minimum requirements which comply with court orders and protect the
           guaranteed rights of inmates in custody. The criteria were derived from court
           decisions, Louisiana state statutes, codes and regulations, and standards developed
           by organizations in the criminal justice field[.]

   22 La. Admin. Code § 2503. These minimum requirements apply to the administration of

   all parish jails in Louisiana. Id.

38. The minimum requirements of Title 22 apply to all individuals in the custody of Louisiana

   parish jails. Wherever Title 22 prescribes minimum requirements for “inmates”, these

   standards apply to new inmates in holding cells and classified inmates in the appropriate

   housing facilities alike.

39. Louisiana prisons are also required to provide inmates with a complete set of clean linen

   and bedding upon admission and at least once a week thereafter. 22 La. Admin. Code §

   2905(D).

40. Further, arrangements shall be made by the jail for disinfecting inmates’ mattresses,

   pillows, and mattress covers. 22 La. Admin. Code § 2905(G).

41. Inmates shall have access to a shower on a daily basis and shall be required to bathe no less

   than twice a week. 22 La. Admin. Code § 2907(A).

42. Individuals housed at the Louisiana jails are entitled to receive medical and health care. 22

   La. Admin. Code § 2909.

43. Arrestees will be asked at the time of booking about any medications being taken at the

   time of booking and health problems will be referred immediately to the licensed physician

   responsible for the health care program at Louisiana jails, or physician in charge. 22 La.

   Admin. Code § 2909(H).




                                                                                               9
     Case 2:20-cv-00980-WBV-JCW Document 1 Filed 03/22/20 Page 10 of 25




   44. Pharmaceuticals will be dispensed by orders of the physician in charge and shall be filled

      at institution expense as prescribed within 24 hours. 22 La. Admin. Code § 2909(M).

   45. Inmates must further be provided access to active outdoor recreation at least one hour per

      day three days per week where possible. 22 La. Admin. Code § 3111(A).

   46. Further, inmates must be provided with some form of indoor recreational activity on a daily

      basis. 22 La. Admin. Code § 3111(B).

   47. Space and equipment and supplies for recreation shall be furnished by Louisiana jails. 22

      La. Admin. Code § 3111(C).

   48. Administrators of Louisiana jails are required to classify and transfer new inmates to an

      appropriate housing area no later than forty-eight (48) hours after placing them in

      individual intake holding cells. 22 La. Admin. Code § 3301(F)

   49. Upon information and belief, individual intake holding cells are not adequate for the long

      term housing of new inmates.

   50. Inmates shall not be deprived of food, clothing, or personal hygiene items as punishment.

      22 La. Admin. Code § 3309(C).

   51. All jail facilities shall conform to state and local codes and regulations. 22 La. Admin.

      Code § 3701(A).

Conditions in the St. Tammany Parish Jail

   52. St. Tammany Parish Jail is designed to house more than 1200 pre-trial and sentenced

      individuals at four facilities.

   53. St. Tammany Parish Jail serves as overflow for the Louisiana Department of Corrections

      and the federal prison system.



                                                                                               10
 Case 2:20-cv-00980-WBV-JCW Document 1 Filed 03/22/20 Page 11 of 25




54. Nearly half of the jail population of the St. Tammany Parish Jail comes from the Louisiana

   Department of Corrections.

55. The St. Tammany Parish Jail collects revenue for housing Louisiana Department of

   Corrections inmates.

56. Notwithstanding the requirements of § 3301(F) of Title 22, at all relevant times, Defendants

   STPC, SMITH, STRAIN, LONGINO, and KELLEY, maintained a custom, practice, and

   de facto policy of housing new arrivals in individual intake holding cells in excess of forty-

   eight (48) hours without classifying and transferring new arrivals to the appropriate

   housing area.

57. Upon information and belief, this custom, practice, and de facto policy was put in place as

   early as April 2011 when Defendant STRAIN was ST. TAMMANY PARISH SHERIFF.

58. The United States Department of Justice conducted an investigation of the St. Tammany

   Parish Jail in 2012.

59. In the report resulting from the investigation, the United States Department of Justice

   notified ST. TAMMANY PARISH and Defendant STRAIN that “as many as 30 prisoners

   [were] held in holding cells that are designed for 20 prisoners.”

60. In the report resulting from the investigation, the United States Department of Justice

   notified Defendant STRAIN of the following: “Even more concerning, we noted that

   prisoners were sleeping on floors and benches in holding cells with little or no bedding

   articles”.

61. The United States Department of Justice found that “prisoners were required to remain in

   the holding cells for days if not weeks before they were assigned to housing units.”



                                                                                              11
 Case 2:20-cv-00980-WBV-JCW Document 1 Filed 03/22/20 Page 12 of 25




62. Currently, pre-trial detainees held in Holding Cells longer than the statutory 48 hours are

   the majority of the occupants, with a large portion held between 7 and 14 days:




63. STPC and Defendant STRAIN indicated that pre-trial detainees were housed in this manner

   due to “overcrowding” in the jail, however, upon information and belief, beds were

   available for the pre-trial detainees.

64. As early as July 12, 2012, not only were Defendants on notice that such practices existed

   but that the Department of Justice had concerns regarding the constitutionality of such

   practices.

65. At all relevant times, Defendants, ST. TAMMANY PARISH COUNCIL, SMITH,

   STRAIN, LONGINO, and KELLEY maintained individual intake holding cells that

   measured approximately twenty (20) feet in length by ten (10) feet in width.




                                                                                            12
 Case 2:20-cv-00980-WBV-JCW Document 1 Filed 03/22/20 Page 13 of 25




66. At all relevant times, Defendants ST. TAMMANY PARISH COUNCIL, SMITH,

   STRAIN, LONGINO, and KELLEY, maintained individual intake holding cells that had

   no showers, no beds, and a toilet without any privacy.

67. At all relevant times, Defendants housed as many as twenty-four (24) new arrival inmates

   in intake holding cells.

68. At all relevant times, Defendants maintained in the St. Tammany County Jail four (4)

   individual intake holding cells.

69. At all relevant times, Defendants housed new inmates in individual intake holding cells for

   as long as eighteen (18) days prior to being classified and transferred to the appropriate

   housing area.

70. At all relevant times, new arrivals were forced to sleep on concrete floors within the

   individual intake holding cells due to as many as twenty-four (24) pre-trial detainees who

   were held in the individual intake holding cells for as long as eighteen (18) days.

71. As late as March 3, 2020, the number of detainees held in each cell ranged from 17-21 in

   Holding Cells 1-4:




72. St. Tammany Parish Sheriff’s Office spokesman LEE, when pressed on the custom,

   practice, and de facto policy of violating 22 La. Admin. Code § 3301(F), stated:




                                                                                            13
 Case 2:20-cv-00980-WBV-JCW Document 1 Filed 03/22/20 Page 14 of 25




           “I would say don’t commit a crime in St. Tammany Parish and you won’t have to
           go to holding at all.”

           and

           “I would say you’re splitting hairs. I would say you have someone who has been
           placed into custody, what is a probable cause arrest, either by a warrant or
           warrantless arrest. And we have -- the sheriff’s office -- has the obligation to house
           that individual.”

73. At all relevant times, when as many as twenty-four (24) inmates were being held in twenty

   (20) feet by ten (10) feet individual intake holding cells and being forced to sleep on

   concrete, ST. TAMMANY PARISH and ST. TAMMANY PARISH SHERIFF had

   numerous open beds.

74. In January 2020, the St. Tammany Parish Jail had as many as one hundred and thirty-seven

   (137) open beds.

75. In January 2020, the St. Tammany Parish Jail housed as many as sixty-three (63) federal

   inmates.

76. In January 2020, the St. Tammany Parish Jail housed as many as three-hundred eighty-

   seven (387) Louisiana Department of Corrections inmates.

77. In January 2020, the St. Tammany Parish Jail housed as many as ninety-eight (98) male

   inmates in its four (4) 10 feet by 20 feet holding cells.

78. At all relevant times, the Defendants, by and through the agents and employees of the ST.

   TAMMANY SHERIFF, allowed new inmates to shower only once every three days.

79. At all relevant times, the Defendants, by and through the agents and employees of the ST.

   TAMMANY SHERIFF, denied new inmates the ability to participate in any recreational

   activity.



                                                                                              14
    Case 2:20-cv-00980-WBV-JCW Document 1 Filed 03/22/20 Page 15 of 25




   80. At all relevant times, the Defendants, by and through the agents and employees of the ST.

      TAMMANY SHERIFF, placed violent and non-violent offenders in the same holding

      cells, placing non-violent offenders in unnecessary danger.

   81. At all relevant times, the Defendants, by and through the agents and employees of the ST.

      TAMMANY SHERIFF, failed to intervene in altercations that would occur between

      detainees in the crowded cells, placing detainees in danger.

   82. At all relevant times, the Defendants, by and through the agents and employees of the ST.

      TAMMANY SHERIFF, housed new inmate arrivals in unsanitary holding cells by

      allowing inmates to vomit on the floor of the holding cells and failing to promptly clean

      the holding cells.

   83. At all relevant times, the Defendants, by and through the agents and employees of the ST.

      TAMMANY SHERIFF, withheld hygiene items, blankets, and medication from inmates

      as punishment.

Plaintiff Ahmed Baqer

   84. Mr. Baqer failed to appear for a court date and a warrant was issued for his arrest.

   85. Plaintiff Mr. Baqer was not arrested for or charged with any violent offenses or felonies.

   86. After he was arrested, Plaintiff Mr. Baqer was processed at the St. Tammany Parish Jail as

      a pre-trial detainee.

   87. From December 2, 2019, Mr. Baqer was held as a pre-trial detainee at the St. Tammany

      Parish Jail.

   88. Defendants forced Mr. Baqer to reside in a holding cell with 19 other pre-trial detainees.




                                                                                                15
     Case 2:20-cv-00980-WBV-JCW Document 1 Filed 03/22/20 Page 16 of 25




   89. The holding cell was 10 feet by 20 feet, held four benches and no beds, and one exposed

       toilet.

   90. Despite Title 22, Part III, Subpart 2, Section 3301(F) of the Louisiana Administrative code

       requiring that new inmates be kept in holding cells for no longer than 48 hours, Defendants

       held Mr. Baqer in the holding cell for 17 days.

   91. During that time, Mr. Baqer slept on the bare concrete floor amidst 19 other prisoners for

       more than 16 days despite the availability of cell space and beds within the prison.

   92. On or around December 19, 2019, Defendants finally moved Mr. Baqer out of the

       inadequate holding cell to general population.

   93. On or around December 20, 2019, Defendants released Mr. Baqer.

Plaintiff Klabert Guillot, Jr.

   94. In November and December of 2019, Mr. Guillot, Jr. was charged with two minor drug

       offenses and unpaid child support.

   95. None of the charges were violent in nature.

   96. Mr. Guillot, Jr. failed to appear for a court date and a warrant was issued for his arrest

   97. Mr. Guillot, Jr. was pulled over by police officers in Slidell, Louisiana as a result of the

       warrants.

   98. At that time, Mr. Guillot, Jr. failed to pull over and was subsequently arrested for

       “aggravated flight from a police officer”.

   99. After he was arrested, Defendants processed Mr. Guillot, Jr. at the St. Tammany Parish

       Jail as a pre-trial detainee.




                                                                                                    16
     Case 2:20-cv-00980-WBV-JCW Document 1 Filed 03/22/20 Page 17 of 25




   100. From December 18, 2019 to present, Defendants have held Mr. Guillot, Jr. as a pre-trial

        detainee at the St. Tammany Parish Jail.

   101. Mr. Guillot, Jr. could not afford to post bail.

   102. Defendants forced Mr. Guillot, Jr. to reside in a holding cell with 19 other pre-trial

        detainees.

   103. The holding cell was 10 feet by 20 feet, held four benches and no beds, and one exposed

        toilet.

   104. Despite Title 22, Part III, Subpart 2, Section 3301(F) of the Louisiana Administrative code

        requiring that new inmates be kept in holding cells for no longer than 48 hours, Defendants

        held Mr. Guillot, Jr. in a holding cell for 18 days.

   105. During that time, Mr. Guillot, Jr. slept on the bare concrete floor amidst 19 other prisoners

        for 18 days despite the availability of cell space and beds within the prison.

   106. During the 18 days, guards stripped inmates and did cavity searches of pre-trial detainees

        within the holding cell.

   107. On or around January 5, 2020, Defendants finally moved Mr. Guillot, Jr. to general

        population.

Plaintiff Klabert Guillot, Sr

   108. Agents of the St. Tammany Parish Sheriff’s Office arrested Mr. Guillot, Sr. on December

        22, 2019.

   109. From December 22, 2019 to present, St. Tammany Parish has held Mr. Guillot, Sr. has

        been held as a pre-trial detainee at the St. Tammany Parish Jail.




                                                                                                  17
 Case 2:20-cv-00980-WBV-JCW Document 1 Filed 03/22/20 Page 18 of 25




110. After being arrested, Defendants processed Mr. Guillot, Sr. at the St. Tammany Parish Jail

    as a pre-trial detainee.

111. Mr. Guillot, Sr. could not afford to post bail.

112. Defendants forced Mr. Guillot, Sr. in a holding cell with 19 other pre-trial detainees.

113. The holding cell was 10 feet by 20 feet, held four benches and no beds, and one exposed

    toilet.

114. Despite Title 22, Part III, Subpart 2, Section 3301(F) of the Louisiana Administrative code

    requiring that new inmates be kept in holding cells for no longer than 48 hours, Defendants

    held Mr. Guillot, Sr. in a holding cell for 13 days.

115. During that time, Mr. Guillot, Sr. slept on the bare concrete floor amidst 19 other prisoners

    for 13 days despite the availability of cell space and beds within the prison.

116. On or around January 4, 2020, Defendants finally moved Mr. Guillot, Sr. to general

    population.

               COUNT I- 42 U.S.C. §1983- FOURTEENTH AMENDMENT
              (Plaintiffs, individually and on behalf of the Class v. Defendants)

117. Plaintiffs hereby incorporate by reference paragraphs 1-116 as though fully set forth

    herein.

118. The aforementioned conditions of the holding cells of St. Tammany Parish Jail presented

    a substantial risk of serious harm to pretrial detainees, including all named Plaintiffs and

    all members of the Class.

119. The aforementioned conditions of the holding cells of St. Tammany Parish Jail deprived

    pretrial detainees, including named Plaintiffs and members of the class, of the minimal

    civilized measure of life’s necessities.


                                                                                               18
 Case 2:20-cv-00980-WBV-JCW Document 1 Filed 03/22/20 Page 19 of 25




120. Particularly, the aforementioned conditions of the holding cells of St. Tammany Parish

    Jail deprived pretrial detainees of rights including reasonable safety, adequate hygiene,

    and adequate medical care.

121. These deprivations of rights were compounded and intensified by the length of detainees’

    confinement, which was typically well in excess of the 48-hour period established by

    Louisiana law.

122. The aforementioned conditions of the holding cells of St. Tammany Parish Jail were

    created and maintained pursuant to pervasive and longstanding policies, customs and

    practices created by Defendants as supervisory officials of the St. Tammany Parish and

    its jail. As such, they are directly liable for the damages of the Plaintiff and the members

    of the Class

123. Defendants were at all relevant times aware of all aforementioned conditions to the

    holding cells of St. Tammany Parish Jail.

124. Defendants were aware of a substantial risk of serious harm to pretrial detainees held in

    St. Tammany Parish Jail’s holding cells, including named Plaintiffs and members of the

    Class.

125. In permitting these conditions, Defendants were acting pursuant to their own pervasive

    and longstanding policy, custom, and practice of failure to supervise their agents and

    employees to ensure their compliance with applicable constitutional and state standards,

    despite knowledge that such severely inadequate and harmful conditions existed.

126. In permitting these conditions, Defendants were acting pursuant to their own pervasive

    and longstanding policy, custom, and practice of failure to intervene to prevent their



                                                                                             19
 Case 2:20-cv-00980-WBV-JCW Document 1 Filed 03/22/20 Page 20 of 25




    agents and employees from tolerating and propagating severely inadequate and harmful

    conditions.

127. Defendants’ conduct was deliberately indifferent to the rights of pretrial detainees held in

    St. Tammany Parish Jail’s holding cells, including named Plaintiffs and members of the

    Class.

128. The effect of the totality of the circumstances present in the St. Tammany Parish Jail

    holding cells was the infliction of punishment on detainees violative of the Fourteenth

    Amendment.

129. As a proximate result of Defendants’ conduct, Plaintiffs and those similarly situated

    suffered deprivations of the rights secured to them by the Fourteenth Amendment of the

    United States Constitution.

COUNT II- VIOLATION OF LOUISIANA CONSTITUTION (Louisiana State Law)
        (Plaintiffs, individually and on behalf of the Class v. Defendants)

130. Plaintiffs hereby incorporate by reference paragraphs 1-129 as though fully set forth

    herein.

131. Article I, Section 20 of the Louisiana Constitution states that “[n]o law shall subject any

    person to euthanasia, to torture, or to cruel, excessive, or unusual punishment.”

132. The aforementioned conditions of the holding cells of St. Tammany Jail presented a

    substantial risk of serious harm to pretrial detainees, including all named Plaintiffs and all

    members of the Class.

133. The aforementioned conditions of the holding cells of St. Tammany Parish Jail deprived

    pretrial detainees, including named Plaintiffs and members of the class, of the minimal

    civilized measure of life’s necessities.


                                                                                               20
 Case 2:20-cv-00980-WBV-JCW Document 1 Filed 03/22/20 Page 21 of 25




134. Particularly, the aforementioned conditions of the holding cells of St. Tammany Parish

    Jail deprived pretrial detainees of rights including reasonable safety, adequate hygiene,

    and adequate medical care.

135. These deprivations of rights were compounded and intensified by the length of detainees’

    confinement, which was typically well in excess of the 48-hour period established by

    Louisiana law.

136. The aforementioned conditions of the holding cells of St. Tammany Parish Jail were

    created and maintained pursuant to pervasive and longstanding policies, customs and

    practices created by Defendants as supervisory officials of the St. Tammany Parish and

    its jail. As such, they are directly liable for the damages of the Plaintiff and the members

    of the Class.

137. Defendants were at all relevant times aware of all aforementioned conditions to the

    holding cells of St. Tammany Jail.

138. Defendants were aware of a substantial risk of serious harm to pretrial detainees held in

    St. Tammany Jail’s holding cells, including named Plaintiffs and members of the Class.

139. Defendants’ conduct was deliberately indifferent to the rights of pretrial detainees held in

    St. Tammany Jail’s holding cells, including named Plaintiffs and members of the Class.

140. The effect of the totality of the circumstances present in the St. Tammany Jail holding

    cells was the infliction of cruel, unusual, and excessive punishment upon pretrial

    detainees, including Plaintiffs and members of the Class, in violation of the Constitution

    of the State of Louisiana.




                                                                                              21
 Case 2:20-cv-00980-WBV-JCW Document 1 Filed 03/22/20 Page 22 of 25




141. As a proximate result of Defendants’ conduct, Plaintiffs and those similarly situated

    suffered injury and deprivation of the rights secured to them by Article I, Section 20 of

    the Constitution of the State of Louisiana.

                  COUNT III- NEGLIGENCE (Louisiana State Law)
  (Plaintiffs, individually and on behalf of the Class v. Defendants SMITH, STRAIN
                                LONGINO, and KELLY)

142. Plaintiffs hereby incorporate by reference paragraphs 1-141 as though fully set forth

    herein.

143. Defendants have a duty to provide pretrial detainees safe, hygienic, and sanitary

    conditions.

144. Defendants have a duty to meet statutory guidelines for conditions of confinement.

145. When statutory guidelines are not met, and/or when pretrial detainees are not provided

    safe, hygienic, and sanitary conditions, it is foreseeable that detainees will suffer harm.

146. Any reasonable official or agent of St. Tammany Parish knew or should have known of

    the risks of deficient conditions.

147. Defendants breached their duties to Plaintiffs and members of the Class and were

    negligent in one or more of the following ways:

       a.   Held pretrial detainees in overcrowded holding cells;
       b.   Held pretrial detainees in holding cells for periods exceeding 48 hours;
       c.   Held pretrial detainees in holding cells with unsanitary conditions;
       d.   Held pretrial detainees in holding cells containing detainees accused of both violent
            and non-violent offenses;
       e.   Required pretrial detainees to sleep on a concrete floor;
       f.   Limited access to or failed to provide pretrial detainees blankets in cold holding
            cells;
       g.   Allowed pretrial detainees in holding cells to engage in physical altercations;
       h.   Withheld necessary sanitary or hygienic items from pretrial detainees;
       i.   Withheld access to showers to pretrial detainees; and



                                                                                              22
 Case 2:20-cv-00980-WBV-JCW Document 1 Filed 03/22/20 Page 23 of 25




       j. Held pretrial detainees in these conditions despite the availability of suitable
          conditions.

          COUNT IV- RESPONDEAT SUPERIOR (Louisiana State Law)
       (Plaintiffs v. Defendant STPC and St. Tammany Parish Sheriff’s Office)

148. Plaintiffs hereby incorporate by reference paragraphs 1-147 as though fully set forth

    herein.

149. Through the aforementioned acts and omissions, Defendants SMITH, STRAIN,

    LONGINO, and KELLY breached a duty of care owed to Plaintiffs and to members of

    the Class.

150. Defendants SMITH, STRAIN, LONGINO, and KELLY’s acts and omissions were

    undertaken within the scope of their employment by the ST. TAMMANY COUNTY

    PARISH COUNCIL and the ST. TAMMANY PARISH SHERIFF’S OFFICE.

151. As a result of Defendants SMITH, STRAIN, LONGINO, and KELLY’s acts and

    omissions, Plaintiffs and members of the Class suffered damages.

COUNT V- DEMAND FOR PRELIMINARY AND PERMANENT INJUNCTION
                    (Plaintiffs v. Defendants)

152. Plaintiffs hereby incorporate by reference paragraphs 1-151 as though fully set forth

    herein.

153. The policies, customs and practices of the Defendants are clearly unconstitutional and

    violate detainees’ right to be free from cruel and unusual punishment. Specifically,

    refusing to provide adequate conditions of confinement is unconstitutional.

154. The continuing pattern of providing inadequate conditions of confinement will cause

    irreparable harm to the new and/or prospective members of the Class, an adequate remedy

    for which does not exist at law.


                                                                                        23
     Case 2:20-cv-00980-WBV-JCW Document 1 Filed 03/22/20 Page 24 of 25




   155. Wherefore, Plaintiff requests that unconstitutional conduct be prohibited in that

        Defendants should be immediately required to provide adequate conditions of

        confinement to detainees and seeks both a preliminary and permanent injunction from this

        Court ordering as much.

                            DEMAND FOR PUNITIVE DAMAGES

   156. The actions of Defendants described above are extreme, outrageous, and wantonly cruel.

        They also shock the conscience of a reasonable person. Therefore, an award of punitive

        damages is appropriate to punish the Defendants for their cruel and uncivilized conduct.

        The Plaintiff does not seek punitive damages against the St. Tammany Parish Council.

                                            JURY DEMAND

       Plaintiffs, on behalf of themselves and other prisoners similarly situated to them, are

entitled to and pray for a trial by jury pursuant to Rule 38(b) of the Federal Rules of Civil

Procedure.

                                        PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs, AHMED BAQER, KLABERT JOSEPH GUILLOT, JR., and

KLABERT JOSEPH GUILLOT, SR., individually and on behalf of a class of all others similarly

situated, pray that defendants be served and made to appear and answer and that after due

proceedings had, there be judgment herein in favor of plaintiffs and against defendants, and for

legal interest from date of judicial demand until paid. Plaintiffs pray this Honorable Court:

             a. Declare that Defendants’ acts and omissions constitute a pattern or practice of
                conduct that deprives St. Tammany Parish Jail prisoners of rights, privileges, or
                immunities secured or protected by the Constitution;
             b. Enjoin Defendants and Defendants’ agents from continuing these acts and
                omissions and order Defendants to take such remedial actions as will ensure lawful
                conditions of confinement at St. Tammany Parish Jail;


                                                                                                24
Case 2:20-cv-00980-WBV-JCW Document 1 Filed 03/22/20 Page 25 of 25




    c. Enter judgment against Defendants, awarding damages, costs, and reasonable
       attorney’s fees;
    d. Grant any other relief this Court deems will further the interests of justice.


                                   Respectfully Submitted,

                                   _/s/__Maria B. Glorioso___
                                   Attorney for Plaintiffs
                                   Maria B. Glorioso (#24435), T.A.
                                   Vincent J. Glorioso, Jr. (#6064)
                                   THE GLORIOSO LAW FIRM
                                   2716 Athania Parkway
                                   Metairie, LA 70002
                                   Tel: (504) 569-9999
                                   Fax: (504) 569-9022
                                   maria@gtorts.com

                                   Devon M. Jacob (pro hac vice to be filed)
                                   JACOB LITIGATION, INC.
                                   P.O. Box 837
                                   Mechanicsburg, PA 17055-0837
                                   Tel: (717) 796-7733
                                   djacob@jacoblitigation.com

                                   Antonio M. Romanucci (pro hac vice to be filed)
                                   Bhavani K. Raveendran (pro hac vice to be filed)
                                   Nicolette A. Ward (pro hac vice to be filed)
                                   Ian P. Fallon (pro hac vice to be filed)
                                   ROMANUCCI & BLANDIN, LLC
                                   321 N. Clark Street, Suite 900
                                   Chicago, IL 60654
                                   Tel: (312) 458-1000
                                   Fax: (312) 458-1004
                                   aromanucci@rblaw.net
                                   b.raveendran@rblaw.net
                                   nward@rblaw.net
                                   ifallon@rblaw.net




                                                                                      25
